Exhibit 4.1 SUPPLEMENT & AMENDMENT TO WARRANT AGREEMENT This Supplement and Amendment to the Warrant Agreement dated as of October 20, 2009 (the Amendment), is executed by NRDC Acquisition Corp., a Delaware corporation (the Company), and Continental Stock Transfer & Trust Company, a New York corporation (the Warrant Agent). WHEREAS, the Company and the Warrant Agent are parties to that certain Warrant Agreement dated as of October 17, 2007 (the Warrant Agreement); and WHEREAS, the parties desire to supplement and amend the Warrant Agreement upon the terms and conditions herein provided. NOW, THEREFORE, in consideration of the mutual covenants and agreements herein contained and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto agree as follows: 1. Definitions. Capitalized terms use herein and not otherwise defined herein shall have the meanings ascribed to them in the Warrant Agreement. 2. Amendment to Warrant Agreement. (a) Section 3.1 of the Warrant Agreement is hereby amended and restated in its entirety as follows: 3.1. Warrant Price. Each Warrant shall, when countersigned by the Warrant Agent, entitle the Registered Holder thereof, subject to the provisions of (a) such Public Warrant, Private Warrant or Co-Investment Warrant, as the case may be, and (b) this Warrant Agreement, to purchase from the Company the number of shares of Common Stock stated therein, at the price of $12.00, subject to the adjustments provided in Section 4 hereof and in the last sentence of this Section 3.1. The term 
